Filed 6/1/22 P. v. Macias CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C089939

                    Plaintiff and Respondent,                                      (Super. Ct. No. 13F06550)

           v.

 BENJAMIN MACIAS,

                    Defendant and Appellant.




         Based on the limited record before us, it appears that an October 2013 complaint
charged defendant Benjamin Macias with possession of marijuana for sale, unlawful
cultivation of marijuana, and being a felon in possession of a firearm. He was arraigned
on the complaint on October 10, 2013, and released on bail later that same month.
         In December 2014, defendant pled not guilty, entered a general time waiver, and
his case was set for a preliminary hearing in January 2015. The matter was continued
several times at defendant’s request to July 16, 2015. Defendant was taken into federal
custody on June 10, 2015, and his preliminary hearing was vacated.

                                                             1
       In March 2017, defendant, who remained in federal custody, moved to dismiss this
case under Penal Code1 section 859b.2 The People opposed, and the court denied
defendant’s motion. Thereafter, defendant remained in federal custody awaiting trial on
his federal charges.3
       In February 2019, defendant was present in custody and the trial court set his
preliminary hearing for March 4, 2019. On March 2, 2019, defendant orally joined a
Franks4 motion that was originally filed for a codefendant under section 1538.5 to
traverse the affidavit, quash the warrant, and suppress evidence. The court denied the
motion, and later denied defendant’s Marsden5 motion.
       The preliminary hearing was held on March 8, 2019. Prior to the hearing, the
complaint was amended to include only the count for being a felon in possession of a
firearm, and defendant was arraigned on the amended complaint and entered a not guilty
plea. Following the preliminary hearing, defendant was held to answer, the court deemed
the amended complaint an information, and defendant entered a not guilty plea to the
information.
       On the first day of a jury trial on May 2, 2019, defendant moved to dismiss
pursuant to section 1385 for violating his rights to a speedy trial. The court denied the
motion. The jury was unable to reach a verdict and the court declared a mistrial. After




1      Further undesignated section references are to this code.
2     Section 859b delineates time constraints within which the preliminary hearing
must be conducted or the complaint dismissed and the defendant released.
3      Defendant did not file a section 1381.5 demand to be transferred within 90 days
after being convicted in federal court for a trial on the pending state court charges.
4      Franks v. Delaware (1978) 438 U.S. 154 [57 L.Ed.2d 667].
5      People v. Marsden (1970) 2 Cal.3d 118.

                                             2
the prosecutor indicated the People intended to retry defendant, defense counsel
requested that the court dismiss the case under section 1385. The court declined to
exercise its discretion to dismiss under section 1385.
          In July 2019, defendant pled no contest to the felon in possession offense. The
prosecutor stated the following factual basis for defendant’s plea: “On or about
October 8th of 2013 in Sacramento County, this defendant did willfully and unlawfully
possess and have custody and control of a firearm, which was a .40 caliber handgun,
having previously been convicted of a felony, which was a violation of Penal Code
section 245[, subdivision] (a)(1), on September 4th of 2002 in a Sacramento superior
court.”
          The court sentenced defendant to time served and no probation. The court
imposed a $300 restitution fine, a $30 criminal conviction assessment, and a $40 court
operations assessment, and waived all remaining fees and fines. Defendant timely
appealed.
                                        DISCUSSION
          We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting that this court review the record to
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief within 30
days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.
          Having examined the record, we find no arguable error that would result in a
disposition more favorable to defendant.
                                        DISPOSITION
          The judgment is affirmed.




                                               3
                 /s/
                 Robie, Acting P. J.



We concur:



/s/
Hoch, J.



/s/
Renner, J.




             4